Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al (US 20150334398 A1) in view Jang et al (US 20130322524 A1).
             Regarding claim 1, 16 and 20, Socek discloses an apparatus/method comprising: a memory [e.g. FIG. 28-30; memory] configured to store computer-executable instructions [e.g. [0030]; software instructions]; and a processor [e.g. processors] coupled to the memory, wherein the computer-executable instructions cause the processor to be configured to: determine motion information [e.g. motion cues] for a first sample [e.g. pixels or block] in a video image [e.g. FIG. 31; video image]; input the motion information and the first sample into a machine-learning-based model [e.g. background modeling] to obtain a first output [background region] comprising a map [regions] indicating a region of interest (ROI) [e.g. foreground] and a region of non-interest (RONI) [background]; determine a motion [e.g. motion data] for the first sample based on the motion information;  determine an adaptive coding parameter [e.g. FIG. 31; quantization parameter for encoding foreground and background portions] according to amount of the motion determined in the first sample [e.g. determining foreground/background based on background thresholds]; and encode the first sample by applying the coding parameter [e.g. FIG. 31-32; encoder], Socek fails to explicitly disclose the detail of a first sample in the ROI.
             However, Jang teaches the well-known concept of determining an adaptive coding parameter [e.g. FIG. 15-18 and 20; encoding parameter; quantization parameter is determined for ROI] by of the first sample [e.g. pixels of image] according to an amount of the motion determined in the ROI of first sample that exceeds a predefined threshold [e.g. FIG. 18; [0173]; if the amount of motion of a region is greater than a first threshold, the region may be determined as ROI].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Socek to exploit the well-known determining coding parameter technique taught by Jang as above, in order to provide increased  compression efficiency [See Jang; [0089]].
             Regarding claim 6, Socek further discloses the processor to be configured to classify, using the machine-learning-based model [e.g. background modeling], the first sample as belonging to the ROI of the video image or to the RONI of the video image [e.g. determining the blocks or pixels to a background or foreground].  
             Regarding claim 7, Socek further discloses the processor to be configured to obtain, as the first output from the machine-learning-based model, a map indicating the ROI and the RONI, wherein the map comprises, for each fourth sample or a fourth block of a plurality of samples [e.g. FIG. 1-2], an indication indicating whether the fourth sample or the fourth block belongs to the ROI or the RONI [e.g. determining the blocks or pixels to a background or foreground].  
             Regarding claim 8, Socek further discloses the processor to be configured to set a first quantization parameter (QP) for the first sample when the first sample belongs to the ROI [e.g. FIG. 31; quantization parameter for encoding foreground portion] and set a second QP for the first sample when the first sample belongs to the RONI [e.g. FIG.31; quantization parameter for encoding background portion], and wherein the first QP is lower than the second QP [e.g. [0168]]. 
             Regarding claim 12, Socek further discloses the processor to be configured to detect, using the machine-learning-based model [e.g. background modeling], an object [e.g. face tracking] within the video image.
Claim 2-5, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al (US 20150334398 A1) in view of Jang et al (US 20130322524 A1) and NISHI et al (US 20190141335 A1).
             Regarding claim 2, Socek further discloses the first sample is one of a predetermined number of samples in a first block [e.g. 8X8 coding blocks of an image], but Socek fails to disclose the detail of the motion information.
             However, NISHI teaches the well-known concept of the computer-executable instructions further cause the processor [e.g. FIG. 1 and 48; processor] to be configured to determine the motion information based on a first motion vector of the first block [e.g. FIG. 32-33; motion vectors of block to determine background].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Socek to exploit the well-known determining coding parameter technique taught by Jang and the well-known determining motion information for detecting background region of a frame technique taught by NISHI as above, in order to provide increased  compression efficiency [See Jang; [0089]] and good quality video images [See NISHI; abstract].
             Regarding claim 3 and 17, Socek, Jang and NISHI further disclose divide the video image into a plurality of coding tree units [e.g. NISHI: FIG. 2; CTU], wherein each of the coding tree units has a first size [e.g. block size 64X64]; hierarchically split a first coding tree unit of the coding tree units into a plurality of first coding units [e.g. NISHI: FIG. 2]; determine a second motion vector for each of the first coding units [e.g. motion vector for sub-block]; and input the first coding tree unit and a plurality of the second motion vectors of the first coding units to the machine-learning-based model [e.g. Socek: background modeling based on motion cues].  
             Regarding claim 4 and 18, Socek, Jang and NISHI further disclose the processor to be configured to input the following to the machine-learning-based model: the first coding tree unit; a second block [e.g. NISHI: FIG. 2], for a second sample of the first coding tree unit [e.g. pixels in the coding tree unit], of a horizontal component of the second motion vector of a first coding unit to which the second sample belongs [e.g. NISHI: FIG. 2 and 8]; and a third block, for the second sample, of a vertical component of the second motion vector of the first coding unit to which the second sample belongs [e.g. NISHI: FIG. 2 and 8], wherein the second block and the third block are of the first size.  
           Regarding claim 5 and 19, Socek, Jang and NISHI further disclose input a second coding tree unit into a first machine-learning-based sub-model to obtain a second output [e.g. Socek: FIG. 1 and 23; NISHI: FIG. 2]; input the motion vectors into a second machine-learning-based sub-model to obtain a third output [e.g. Socek: FIG. 1 and 23]; and input the second output and the third output into a third machine-learning-based sub- model [e.g. Socek: FIG. 1, 3 and 23].  
           Regarding claim 13, Socek, Jang and NISHI further disclose the processor to be configured to determine the coding parameter by adapting a first frame rate of video images according to motion [e.g. NISHI: frame rate up-conversion mode].  
           Regarding claim 14, Socek, Jang and NISHI further disclose the processor to be configured to calculate the motion for the first sample based on a metric of a first motion vector of a first block [e.g. FIG. 2 and 32-33; motion vectors of sub blocks], and wherein the first sample is located in the first block.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al (US 20150334398 A1) in view of Jang et al (US 20130322524 A1) and Vetro et al (US 6650705 A).
              Regarding claim 9, Socek further discloses the processor to be configured to determine the video resolution, but Socek fails to explicitly disclose the detail of a spatial resolution [e.g. FIG. 1-2, 25 and 31].
              However, Vetro teaches the well-known concept of determining the coding parameter by adapting a first spatial resolution based on whether or not an object was detected in the video image [e.g. FIG. 1 and 3-4; resolution for encoding foreground].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Socek to exploit the well-known determining coding parameter technique taught by Jang and the well-known determining resolution for encoding background region and foreground regions of a frame technique taught by Vetro as above, in order to provide increased  compression efficiency [See Jang; [0089]] and synchronization with foreground objects and background objects [See Vetro: column 4 lines 59-65 and column 5 lines 55-65].
              Regarding claim 10, Socek, Furukawa and Vetro further disclose the processor to be configured to set a second spatial resolution when the object was detected in the video image [e.g. Vetro: resolution for foreground object] and set a third spatial resolution when the object was not detected in the video image, wherein the second spatial resolution is higher than the third spatial resolution [e.g. Vetro: resolution for ground], and wherein the first spatial resolution, the second spatial resolution, and the third spatial resolution indicate a number of samples per a second video image [e.g. Vetro: FIG. 4].  
              Regarding claim 11, Socek further discloses the coding parameter related to the first spatial resolution is a quantization parameter (QP) [e.g. FIG. 1 and 31; QP].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Socek et al (US 20150334398 A1) in view of Jang et al (US 20130322524 A1), NISHI et al (US 20190141335 A1) and Furukawa et al (US 20010017887 A1).
             Regarding claim 15, Socek, Jiang and NISHI disclose determine the coding parameter by adapting a first frame rate of video images according to motion [e.g. NISHI: frame rate up-conversion mode], but Socek, Jiang and NISHI fail to disclose the detail of setting a frame rate.
             However, Furukawa teaches the well-known concept of setting a second frame rate when an object was detected in the video image higher than a third frame rate when the object was not detected in the video image [e.g. Furukawa: FIG. 2, 4 and 10-11; increased frame rate]; or set a fourth frame rate in accordance with an amount of the motion detected in the video image.
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Socek to exploit the well-known determining coding parameter technique taught by Jang, the well-known determining motion information for detecting background region of a frame technique taught by NISHI and the well-known determining coding parameter and frame rate technique taught by Furukawa as above, in order to provide increased  compression efficiency [See Jang; [0089]], good quality video images [See NISHI; abstract] and improved video quality [See Furukawa; [0014]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei et al (US 20160057418 A1).
Wang et al (US 20070076957).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483